ORDER
PER CURIAM.
Dale Fredeking appeals from the trial court’s judgment on The City of Arnold’s (City) petition for damages and injunctive relief after a non-jury trial.1
We have reviewed the briefs of the parties,2 the legal file, and the record on appeal, and find the claims of error to be without merit. The trial court’s judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Piache v. Haggerty, 562 S.W.2d 743, 745 (Mo.App. E.D.1978); Murphy v. Car-ron, 536 S.W.2d 30, 32 (Mo. banc 1976). No error of law appears. An extended opinion would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only setting forth the reasons for our deci*851sion. The judgment is affirmed.3 Rule 84.16(b).

. City filed a two-count petition against Fre-deking, Count I for conversion and Count II for a permanent injunction. The trial court granted a motion to sever trial on Counts I and II. The trial court entered judgment in favor of City on Count II and issued a permanent injunction. Although the judgment on Count II does not resolve all the claims and issues between the parties, the trial court's amended judgment expressly designates "there is no just reason for delay;” thus, we have jurisdiction over this appeal. ■ O'Neill v. O’Neill, 864 S.W.2d 7, 8 (Mo.App. E.D.1993).


. The trial court granted a Motion to Intervene by Police Officer Tina Bonfiglio in the proceedings below. Bonfiglio also filed a brief on appeal, essentially supporting City’s position.


. City’s Motion for Sanctions is hereby denied.